Citation Nr: 1403701	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  09-17 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent prior to June 9, 2008 for service-connected posttraumatic disorder (PTSD).


2.  Entitlement to a rating in excess of 70 percent from June 9, 2008, for service-connected PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972 and from December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD and assigned an initial 50 percent rating, effective December 13, 2007.  By a February 2012 rating decision of the Appeals Management Center (AMC), the rating was increased to 70 percent, effective June 9, 2008.  As the 70 percent rating assigned is less than the maximum available rating, and there remains a period of time during which the 70 percent rating was not in place, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In March 2010, and again in February 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.  

In June 2010, the Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ), seated at the RO in St. Petersburg, Florida.  A transcript of the hearing has been associated with the claims file.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran's representative began the hearing with immediate questioning as to the Veteran's treatment history at VA, as well his symptoms of PTSD.  Both the Veteran and his spouse provided testimony as to his symptoms and the effect of such on his daily life.  Thus, through the representative's questioning, it was apparent that the Veteran had actual knowledge of the issues and necessary evidence.  Further, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of such.  


FINDINGS OF FACT

1.  Prior to June 9, 2008, the Veteran's service-connected PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  From June 9, 2008, the Veteran's service-connected PTSD has not been manifested by total occupational and social impairment. 

3.  There is no probative evidence that the Veteran has been precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.



CONCLUSIONS OF LAW

1.  Prior to June 9, 2008, the criteria for an initial rating of 70 percent, and no more, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155; 38 C.F.R.          §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013). 

2.  From June 9, 2008, the criteria for a rating in excess of 70 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155; 38 C.F.R.                    §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, DC 9411 (2013). 

3.  The schedular criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.15, 4.16, 4.25 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veteran's claim for an increased initial rating on appeal arises from his disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the Veteran's claim for a TDIU, the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant, prior to the initial adjudication of his claim, of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In March 2011, before the initial adjudication of the claim for a TDIU in April 2012, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agency, or company who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain VA treatment records, obtain service records, and obtain private treatment reports as indicated.  There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim for a TDIU. 

As to VA's duty to assist regarding all claims on appeal, the Veteran was afforded a VA psychiatric examination in May 2008 and afforded VA psychiatric, audiological, and general examinations in April 2011.  The evaluations are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file. He has reported only VA treatment.  All identified and authorized post-service treatment records available and relevant to the issues on appeal have been requested or obtained, including records related to the Veteran's claim for disability benefits from the Social Security Administration (SSA).  The Board thus finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its prior remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC scheduled the Veteran for a Board hearing in June 2010, subsequent to the March 2010 Board remand; and scheduled the Veteran for VA examinations in April 2011 subsequent to the February 2011 Board remand.  The AMC issued a Supplemental Statement of the Case in April 2012.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  
Increased Rating and TDIU

By way of background, pursuant to 38 C.F.R. § 4.130, DC 9411, a June 2008 RO rating decision granted service connection for PTSD, assigning an initial 50 percent rating, effective December 13, 2007.  A February 2012 rating decision of the AMC assigned a 70 percent rating to PTSD, effective June 9, 2008. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R.      § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 50 percent rating, December 13, 2007, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

DC 9411 provides, in pertinent part, for the following evaluations for psychiatric disabilities.  A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, DC 9411.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased evaluation, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  See Diagnostic and Statistical Manual of Mental Disorders.

A TDIU may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

To receive a TDIU, the veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Medical and Lay Evidence Prior to June 9, 2008

VA treatment records dated in April 2006 indicate that the Veteran presented for evaluation of symptoms of depression and anxiety.  He reported that he was forced to retire from 29 years as a bus driver due to fatigue due to hepatitis C medications.  He complained of disrupted sleep, with screaming and yelling, increased irritability, hypervigilance, increased startle, isolation, and decreased libido.  He reported that he divorced his spouse five years prior after 26 years of marriage, and that he was currently living with a girlfriend.  He reported that he drank alcohol, minimally.  He asserted that he kept busy with projects and building things; and reported that he had a workbench and liked to keep everything neat and orderly.  He noted that he would help neighbors when asked, but kept to himself.  Mental status examination revealed that he was alert and oriented in all spheres and cooperative.  He demonstrated normal speech, thought, and memory, an affect congruent with an anxious and depressed mood, and good insight and judgment, without homicidal or suicidal ideation.  He was assigned a GAF score of 62. 

VA treatment records dated in December 2007 indicate that the Veteran's girlfriend called to report that the Veteran was depressed, having nightmares, sleeping poorly, arguing with neighbors, and drinking alcohol to excess.  During VA treatment in December 2007, the Veteran reported intrusive memories, distressing dreams, flashbacks, intense psychological reactivity with exposure to symbolic material, avoidance, diminished interest in significant activities, feelings of estrangement and detachment, sleep difficulties, irritability, angry outbursts, difficulty with concentration, hypervigilance, and exaggerated startle.  On mental status examination, he made good eye contact and was well groomed and cooperative.  He was alert and oriented in all spheres, had normal speech, memory, and thoughts, an anxious, irritable, and depressed mood with constricted affect, and good insight, judgment, and impulse control.  He denied suicidal or homicidal ideation.  He presented in similar fashion on an occasion of VA treatment in January 2008. 

On another occasion of VA treatment in January 2008, the Veteran complained of anxiety and reported marital problems over his symptoms of hypervigilance, temper, and anxiety.  He reported that he was yelling in his sleep, walking around the neighborhood at night to deal with his anxiety, using excessive locks around the house, and obsessing with cleanliness and order.  Mental status examination revealed that he was oriented in all spheres and had a depressed mood, congruent affect, normal speech, thoughts, and memory, and good insight and judgment.  He denied suicidal or homicidal ideation.  

VA treatment records dated in February 2008 indicate that the Veteran reported that he slept seven-to-eight hours each night, interrupted, but with less threatening dreams.  He reported an improved mood, and noted that he washed the dishes once, not three times.  Mental status examination revealed that he was oriented in all spheres, with an improved, euthymic mood, congruent affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal and homicidal ideation.  During VA treatment in March 2008 and May 2008, the Veteran complained of intrusive memories, arousal responses, and avoidance of stimuli.  Mental status examination revealed that he was oriented in all spheres, with an anxious, irritable, and depressed mood, constricted affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal and homicidal ideation.  

In an April 2008 letter to the Veteran, the Veteran's girlfriend wrote that she could not take it anymore and that she felt as if she were a prisoner in her own home.  She stated that the Veteran kept knives under his pillow and was sometimes found sleeping in the closet.  She reported that she had to sleep in the guest room with a bar on the door to prevent him from coming in.   

On VA psychiatric examination in May 2008, the Veteran reported a fair response to individual psychotherapy, and noted that such helped to reduce his depression and promote sleep, but that the majority of his symptoms persisted.  He complained of confusion and reported that he forgot where he was, could not put things together, and could not add without a calculator.  He noted that his sister helped him.  He reported that he was currently divorced for 10 years, and married once.  He reported a history of violence and anger with his child's mother.  He reported that he learned to deal with his anger in the recent years.  He noted that he had been dating a woman for 10 years and she recently left him, due to his compulsive cleaning and mood swings.  He reported that he did not have any friends, did not want anyone around him, and avoided social situations.  He asserted that he enjoyed coin collecting and gardening, and used to enjoy riding motorcycles but stopped due to diminished concentration.  He reported that he had difficulty falling and staying asleep every night and asserted that such caused irritability and lowered his frustration tolerance.  

On mental status examination, the examiner opined that the Veteran appeared to be displaying serious symptoms and moderate to serious impairment in social and industrial functioning.  He appeared his stated age and was casually dressed, with good eye contact, hand-wringing, and persistent mannerisms.  His speech was spontaneous, rapid, and coherent, he was cooperative and friendly, and he had an appropriate and full affect.  His mood was anxious, dysphonic, and sad.  He was unable to complete serial sevens or spell a word forward and backward, and the examiner noted that the Veteran appeared to have difficulty completing tasks of concentration and focus.  He interpreted proverbs appropriately.  He was intact in orientation, with unremarkable thought processes with ruminations.  He had no delusions or hallucinations and had unremarkable judgment or insight, with average intelligence.  

He had obsessive or ritualistic behavior in that he was a compulsive cleaner and kept items in his home orderly and clean, and washed his hands when he touched objects.  He reported that he cleaned his floors twice a day and did not like dirt or mold and got angry when he saw dirty teeth or fingernails.  He complained of panic attacks, daily, or a few times each day, with blinking, tightness in the chest, shortness of breath, sweating, and thoughts of escape and losing control.  He denied suicidal thoughts but admitted to passive homicidal thoughts about his girlfriend, without intent and plan.  He had fair impulse control, with episodes of violence, and reported that his impulse control had improved, but he still exerted effort to manage his anger.  He had normal remote and immediate memory, with slightly impaired recent memory.  He recalled events that took place during the day he enlisted into service, but was unable to recall his meals the day prior.  He repeated three named objects.  He reported significant memory problems, including difficulty remembering daily appointments and tasks without reminders.   He was able to maintain personal hygiene and had no problems with household chores, toileting, grooming, feeding, bathing, dressing, and driving; and moderate problems with shopping and participating in recreational activities.  He had severe problems with traveling.  He reported that he brought his neighbor with him shopping to combat his forgetfulness, and that he did not travel due to his military experiences.  He was assigned a GAF score of 50.

He reported that he was retired as of June 2005, due to psychiatric problems to include sleep disturbances and due to medical problems to include fatigue caused by blood pressure medication.  He reported that he "dozed off" while driving due to fatigue and side effects of blood pressure medication and decided to retire because he found his level of fatigue dangerous.  He was assigned a GAF score of 50.  The examiner determined that there was no evidence of total occupational and social impairment due to PTSD.  

Medical and Lay Evidence Since June 9, 2008.

VA treatment records dated in June 2008 indicate that the Veteran reported that he maintained contact with the church and was trying to make healthy choices.  Mental status examination revealed that he was oriented in all spheres, with an anxious and depressed mood, constricted affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal and homicidal ideation.  He presented in the same fashion, save for an irritable mood, during an instance of VA treatment in July 2008.  At that time, he reported that he was forced into retirement as he walked away from a loaded bus of people in an angry outburst.  The treatment provider reported that the Veteran's PTSD was severe and chronic and that the Veteran was unemployable.    

In a July 2008 letter, the Veteran's former girlfriend or former spouse reported that during her relationship with the Veteran, he had nightmares and violent episodes, and was verbally abusive.  

VA treatment records dated in September 2008 indicate that the Veteran was embracing his future with a good deal of optimism, and that he was involved in church, The American Legion, and an Italian-American club.  He was dating, but looking for friendships.  Mental status examination revealed that he was oriented in all spheres, with an anxious, irritable, and depressed mood, constricted affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal or homicidal ideation.  VA treatment records dated in October 2008 indicate that the Veteran traveled to New York City to see his granddaughter, and things went well with his former spouse.  Mental status examination revealed that he was oriented in all spheres, with a euthymic mood, congruent affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal or homicidal ideation.  He presented in the same fashion during an instance of VA treatment in November 2008; and also in December 2008, save for a depressed mood. 

VA treatment records dated in March 2009 indicate that the Veteran had a confrontation with another man over paying his own way.  The Veteran reported that he was aware that he had frustration building over the past 12 years and had insight into his behavior and was able to quickly calm down, a difference from past confrontations.  He reported that he was sleeping without problems, with medication.  Mental status examination revealed that he was oriented in all spheres, with a euthymic mood, congruent affect, normal speech, memory, and thoughts, and fair insight and judgment.  He denied suicidal and homicidal ideation.  He presented in the same fashion during an instance of VA treatment in September 2009, save for an anxious mood and constricted affect.  At that time, he was assigned a GAF score of 40.  

VA treatment records dated in January 2010 indicate that the Veteran was 
sleeping very well and had a good mood.  He remarried his former spouse over holiday.  He reported that he handled a situation at VA and was very proud of himself, as he was assertive but not out of control; although he admitted that security was called, but they left without incident.  Mental status examination revealed that the Veteran had good eye contact, appeared well-groomed, and was cooperative.  His speech, memory, and thoughts were normal; and he had a euthymic mood and congruent affect.  He had good insight, judgment, and impulse control and denied suicidal and homicidal ideation.  VA treatment records dated in May 2010 indicate that the Veteran was satisfied from being involved in church and a veterans organization, although he continued to experience significant sleep difficulties, with intrusive memories and nightmares, reactions to stimuli, avoidance of triggers, emotional numbing, hypervigilance, and startle response.  Mental status examination revealed that the Veteran made good eye contact, appeared well-groomed, and was cooperative.  He was alert and oriented in all spheres and had normal speech, memory, and thoughts.  He had an anxious mood with constricted affect, and good insight, judgment, and impulse control.  He was assigned a GAF score of 40.  

On VA diabetes mellitus examination, the Veteran reported that he had retired by age or duration of work and did not assert that his service-connected diabetes mellitus rendered him unemployable.

At the time of his June 2010 Board hearing, the Veteran reported that he stayed in the house a lot; and at night, when he could not sleep, he walked around the house.  He averaged six hours of broken sleep each night.  The Veteran's spouse reported that he tossed and turned in his sleep and she could not startle him or walk over and touch him, as she might get hit.  As such, she slept in guest room.  She reported that he was constantly checking doors to make sure they were locked, and opined that he was very insecure.  She reported that the couple did not really have friends and that they pretty much only saw family.  The Veteran reported that he did not like large crowds.  She reported that the Veteran had a good memory, if she asked him to do something or if they had a discussion, he would remember it.  The Veteran reported that he worked for the last time five years prior.  He asserted that he was not getting enough sleep at night and nearly had an accident with a busload of kids and as he had put in his 30 years, he retired, or he quit.  He asserted that he did not go into detail with his employer when he retired; he just reported that he could no longer do the job and retired.  He asserted that in the past five years, he had not attempted to work, and had disability benefits from SSA. He asserted that he did not think he could hold down a full-time job, that he was not totally sure of himself, and that he surrendered his commercial driver's license.  However, he reported that he could do a full-time job that did not involve driving.  He reported that his spouse was teaching him about their computer and that he had not applied for VA vocational rehabilitation.  He reported that he did not want to deal with people, as he was afraid of his anger issues.  The Veteran's spouse reported that the Veteran went shopping and did small local errands, but did not stray far from the house.  She reported that she did not think the Veteran's concentration would enable to him to work every day, but that she could not say such for sure.  

He asserted that he did not do his own lawn work or mechanical chores, but that he cooked his own meals, planned his medication, and gardened.  He denied suicidal ideation.  He reported that he felt as if people were going to hurt him, and that he sometimes got confused.  He reported that he removed himself from trigger situations, such as news of the current war, by retreating to do poetry or collect shells.  He reported that when someone made a joke about the service, he became very defensive and got into a confrontation about it.  He said that he liked to be by himself for five hours a day.  The Veteran's spouse reported that the Veteran had obsessive compulsive behavior to include showering many times a day and cleaning items over and over again.  She reported that they dined out occasionally and when invited, would attend events such as christening, but that he was comfortable with people he knows, his family.  He reported that his temper was a problem, and that seven months prior, he was involved in a confrontation at The American Legion and was asked to leave after he hit someone.  He discussed the situation with his therapist and joined another group.  He denied panic attacks, but reported that he was afraid at night.  He reported that he felt anxious and napped during the day to make up for lost sleep.  

VA treatment records dated in October 2010 indicate that the Veteran had an episode of near-violence in a doughnut shop, but that violence was avoided.  Mental status examination revealed that the Veteran had good eye contact and appeared well-groomed and cooperative.  His speech, memory, and thoughts were normal, his mood was anxious, his affect was constricted, and he had good insight, judgment, and impulse control.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 40.

VA treatment records dated in February 2011 indicate that the Veteran's spouse left him two months ago and that she was open to potential reconciliation and recognized the changes he had made.  She was not content with their inability to sleep in the same bed.  He demonstrated positive coping techniques.  Mental status examination revealed that the Veteran had good eye contact and appeared well-groomed and cooperative.  His speech, memory, and thoughts were normal, his mood was anxious, his affect was constricted, and he had good insight, judgment, and impulse control.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 40.  During VA treatment in March 2011, he presented in the same fashion, and reported that his divorce was largely due to his spouse not being able to tolerate his PTSD.  He reported that he received some direction from VA that he should try to find work, and noted that he had not worked in five years due to early retirement due to sleep difficulties that made him a risk as a bus driver.  He noted that he was also on disability from SSA and was confused about VA's directions.  He was assigned a GAF score of 40.

In an April 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Employability, the Veteran asserted that he was prevented from substantially gainful employment due to his PTSD.

On VA psychiatric examination in April 2011, the examiner noted that the Veteran demonstrated efforts to avoid thoughts, feelings, or conversations related to the trauma, difficulty staying and falling asleep, irritability or outbursts of anger, hypervigilance, depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, guilt, and difficulty in establishing and maintaining effective work and social relationships.  The examiner noted that the Veteran had difficulty in adapting to stressful circumstances, including work settings, and that he had occupational and social impairment with deficiencies in most areas, such as work, school, family, relationships, judgment, thinking, and mood.  

He reported that he was very close with his sons and loved hearing from his granddaughter.  He asserted that he had one close friend, but that he beat him up one and one-half years prior, at the incident at The American Legion.  He admitted that he also had a physical altercation at the Italian-American club.  He complained that he stayed away from people and preferred to be alone, but felt lonely and wanted a relationship.  He noted that he enjoyed walking along the water and collecting shells, and fixing up picture frames for the church.  He admitted that he drank a six-pack of beer plus two glasses each day.  He reported that he had benefited greatly from therapy and such helped him reduce agitation and tolerate others.  Mental status examination revealed that he was casually dressed, well-groomed, alert and oriented in all spheres; and that he appeared able to complete tasks of concentration without difficulty.  His speech, thoughts, memory, and psychomotor activity were normal.  He had a cooperative attitude, without hallucinations or delusions, fair judgment, and some impulse control problems when angry.  He had manifestations of anxiety, without meeting the criteria for panic attacks, and excessively cleaned his home.  He had passive suicidal ideation, without intent or plan, and had a protective factor in his granddaughter.  He had passive homicidal ideation, directed at his friend, but such resolved after the incident passed.  He had no difficulty with hygiene or daily living skills.  

He reported that his former co-workers teased him and that he nearly crashed a bus due to fatigue and then retired.  He reported that he then applied for a driving job but was not selected.  He reported that he felt as if he will not find another type of job, as he lacked skills, and had diminished reading and typing skills.  The examiner opined that the Veteran was not unemployable; and he noted that the VA treatment provider who opined to the contrary, in July 2008, provided no rationale for their opinion.  The examiner noted the discrepancies in the record as to the given reason for retirement, as the Veteran reported that he once left a bus full of people as he walked away in an angry outburst, as well as a near-accident due to fatigue.  He had attributed his fatigue to medications for blood pressure or hepatitis C, and then attributed his fatigue to PTSD-related sleep disturbances.  The examiner noted that at the time of the Veteran's May 2010 VA examination to evaluate diabetes mellitus, he reported the cause of his retirement was age or duration of work.  He noted that the Veteran reported improvement in mental health treatment, although sleep disturbances persisted, and opined that he seemed capable of learning skills that could assist him in employment and demonstrated the ability to work despite PTSD symptoms, as he worked in his prior job for 29 years.  

On VA general examination in April 2011, the examiner, subsequent to complete physical examination and review of the claims file, opined that it is less likely that the Veteran's service-connected hepatitis C renders him incapable of maintaining substantial employment, as the disease is either cured or in sub-clinical remission. On VA audiological examination in April 2011, the Veteran reported his functional impairment related to hearing loss included difficulty understanding speech on the television or conversational speech in the presence of background noise.  He did not assert that such rendered him incapable of maintaining substantial employment. 

VA treatment records dated in June 2011 indicate that the Veteran presented with an improving mood.  He reported that his son's wedding was coming up and that he was involved in veterans organization's activities.  He was sad about his pending divorce and a friend that was moving away.  He reported that he was walking around late at night and the police stopped to question him, without further incident.  Mental status examination revealed that he had good eye contact and appeared well-groomed and cooperative.  His speech, memory, and thoughts were normal, his mood was anxious, his affect was constricted, and he had good insight, judgment, and impulse control.  He denied suicidal or homicidal ideation.  He was assigned a GAF score of 45.  He presented in the same fashion on an occasion of VA treatment in August 2011, save for a euthymic mood and congruent affect.

VA treatment records dated in November 2011 indicate that the Veteran had an angry outburst with other veterans immediately prior to his session and he discussed anger management and self-soothing.  He reported that he quit working in 2005 due to concentration and sleep difficulties.  Mental status examination revealed that he had good eye contact and appeared well-groomed and cooperative.  His speech, memory, and thoughts were normal, his mood was anxious, his affect was constricted, and he had good insight, judgment, and impulse control.  He denied suicidal or homicidal ideation.  He presented in the same fashion on an occasion of VA treatment in January 2012, save for an anxious mood and constricted affect.  VA treatment records indicate that in March 2012, they Veteran reported his interpersonal conflicts at The American Legion, and complained of subsequent social isolation and lack of motivation.  

In a March 2012 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the Veteran's employer responded that he had retired, not due to disability.  

Analysis

Based on a review of the evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that his disability picture for PTSD, prior to June 9, 2008, most closely approximates a 70 percent rating; and since June 9, 2008, most closely approximates a 70 percent rating as well.  See Hart, 21 Vet. App. 505.  

In reaching this determination, the Board notes that the Veteran, prior to June 9, 2008, demonstrated obsessional rituals with interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, and the inability to establish and maintain effective relationships, as is contemplated by DC 9411 for a 70 percent rating.  38 C.F.R. § 4.130, DC 9411.  As such, a 70 percent rating, and no more, is warranted for the period prior to June 9, 2008.

In as early as April 2006, as noted above, the Veteran reported that he liked to keep everything neat and orderly.  In January 2008, such was described as an obsession with cleanliness and order, and reported that he used excessive locks in his house.  He noted slight improvement in his obsession with cleanliness in February 2008 and touted that he washed his dishes only once, not three times.  On VA examination May 2008, he reported that he washed his floors twice each day and washed his hands when he touched objects.  The Board finds that these obsessional rituals, locking his doors and house and cleaning and bathing, are rituals that interfere with his routine activities.  While the Veteran did not describe how such interfere with his routine activities, it is likely that such activities impacts his ability to maintain good sleep and a relationship with a person who lives in his home as well as his ability to interact with people in a social environment.  

In as early as December 2007, the Veteran's girlfriend called VA to report that the Veteran was arguing with neighbors.  His irritability, anger, and temper have been noted consistently in treatment records dated prior to June 9, 2008.  In her April 2008 letter, the Veteran's girlfriend wrote that the Veteran kept knives under his pillow and that she slept in a different room with the door bar to prevent him from entering.  On VA psychiatric examination in May 2008, the Veteran admitted that a prior relationship ended due to violence and anger, and reported that his impulse control had improved, but he still exerted effort to manage his anger.  While VA treatment providers have described the Veteran's impulse control as good, and there is no evidence of the angry outbursts that he has had since June 9, 2008, the Board finds that the Veteran clearly had unprovoked irritability with periods of violence and either strained to keep such from becoming physically violent, or people, such as his girlfriend at the time, removed themselves from a potentially violent situation.  

In as early as April 2006, the Veteran reported a divorce, five years prior, and a relationship with a girlfriend.  In December 2007, he complained of feelings of estrangement and detachment.  By April 2008, the Veteran's girlfriend left him due to his PTSD symptoms and reported that she felt as if she were a prisoner in her own home.  While he reported good relationships with his children and his granddaughter, the Board finds that the Veteran has an inability to establish and maintain effective relationships.  While the Veteran's girlfriend has been in and out of his life and has married and remarried him, the Veteran's PTSD symptoms are the cited reason for their discord and time apart.  

However, there is no evidence of symptoms that more nearly approximate the symptoms, or symptoms similar in type and degree, contemplated by DC 9411 for a 100 percent rating prior to June 9, 2008.  No evidence of gross impairment in thought processes or communications, persistent hallucinations or delusions, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living, or disorientation or memory loss for names of close relatives, own occupation, or own name, or symptoms tantamount to such, are noted or claimed.  While on VA psychiatric examination in May 2008, the Veteran reported passive homicidal thoughts about his girlfriend, without intent or plan, there is no evidence that he or any other party was in persistent danger.  Also on VA psychiatric examination in May 2008, he reported confusion and forgetfulness and demonstrated concentration difficulties and impaired memory, there is no evidence that such symptoms rise to the level of disorientation or memory loss for names of close family members, own occupation, or own name.  Thus, DC 9411 may not serve as a basis for a rating in excess of 70 percent prior to June 9, 2008.   

His GAF scores prior to June 9, 2008, were 62 and 50.  As discussed above, a GAF score of 62 denotes mild symptoms and a GAF score of denotes serious symptoms.  The Veteran's GAF score of 50, given at the time of his VA psychiatric examination in May 2008, is evidence of serious symptoms, including serious impairment in social, occupational, or school functioning; and the Veteran's 70 percent rating granted herein accounts for such.  There is no evidence that the Veteran's GAF scores indicate symptoms that warrant a 100 percent rating under DC 9411 for the period prior to June 9, 2008.  See Diagnostic and Statistical Manual of Mental Disorders.

In reaching this determination, the Board notes that the Veteran, from June 9, 2008, did not demonstrate total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, as is contemplated by DC 9411 for a 100 percent rating.  38 C.F.R. § 4.130, DC 9411.  As such, a rating in excess of 70 percent rating is not warranted for the period from June 9, 2008.

While the Veteran, in June 2008, complained of symptoms described by his treatment provider as severe and chronic, there is no evidence of the symptoms of the type and degree contemplated by the criteria warranting a 100 percent rating.  While he reported, in March 2009, that he had a confrontation with another man over paying his own way, in January 2010, reported that security was called to  handle a slight disturbance at VA, in June 2010, reported that seven months prior he was involved in a physical altercation at The American Legion, in October 2010,  reported that had a near violent episode in a doughnut shop, in April 2011, reported a physical altercation at the Italian-American club, and in June 2011, reported an angry outburst with other veterans immediately prior to his therapy session, such episodes are contemplated by the 70 percent rating and the criteria that provides such for impaired impulse control such as unprovoked irritability with periods of violence.  There is no evidence that he or any other party was in persistent danger.  

While the Veteran, on VA psychiatric examination in April 2011, reported that he had passive suicidal ideation, without intent or plan, and had passive homicidal ideation, directed at his friend, resolving after their altercation passed, there is no evidence that he or any other party was in persistent danger.  While during the Veteran's June 2010 Board hearing, he reported problems with confusion and felt as if people were going to hurt him, his spouse reported that the Veteran had a good memory.  There is no evidence that his confusion and fear of being hurt rise to the level of persistent delusions or disorientation or memory loss for names of close family members, own occupation, or own name.  There is no evidence of total social and occupational impairment, as the Veteran, during his June 2010 Board hearing, asserted that he was amenable to seeking full-time work beyond that of a bus driver, and a VA examiner, in April 2011, with rationale, has asserted that the Veteran is capable of other employment.  Further, he has a relationship with his sons and granddaughter, and an on-again off-again relationship with a woman.  Thus, DC 9411 may not serve as a basis for a rating in excess of 70 percent since June 9, 2008.   
 
His GAF scores since June 9, 2008, were each 40, assigned on four different occasions.  As discussed above, a GAF score of 40 denotes some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  While the assignment of GAF scores as low as 40 indicate serious impairment, there is no evidence, as discussed at length above, of some impairment in reality testing or communication.  There is no evidence of speech difficulties.  While there is major impairment in several areas, specifically, deficiencies in work settings and maintaining effective relationships, such is contemplated by the 70 percent rating assigned.  There is no evidence that the Veteran's GAF scores indicate symptoms that warrant a 100 percent rating under DC 9411 for the period since June 9, 2008.  See Diagnostic and Statistical Manual of Mental Disorders.

As to the periods both prior to and from June 9, 2008, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  The Board finds that the rating criteria contemplate this Veteran's PTSD. The Veteran's complaints of anxiety, depression, obsessive behavior, episodes of violence, irritability, hypervigilance, exaggerated startle response, anger, guilt, difficulty concentrating, sleep and mood disturbances, memory problems, and suicidal or homicidal thoughts, are contemplated by the rating, to include symptoms of similar type and degree, presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.

As to the issue of entitlement to a TDIU, service connection is currently in effect for PTSD, rated, by this grant herein, 70 percent disabling since December 13, 2007, as well as tinnitus and diabetes mellitus, rated as 10 percent disabling each, and bilateral hearing loss and hepatitis C, rated as noncompensably disabling each.  The Veteran's combined disability rating is at least 70 percent, and one disability is rated as 40 percent or more, since December 13, 2007, the beginning of the current appellate period.  He thus meets the requirements for consideration of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).  

As discussed above, there are three VA medical opinions of record as to whether the Veteran's PTSD renders him unemployable.  The VA treatment provider, in July 2008, appears to have based the opinion that the Veteran is unemployable on his reported history that he was forced into retirement as he walked away from a loaded bus of people in an angry outburst.  However, the Veteran's employer, in a March 2012 response, asserted that the Veteran had retired, not due to disability.  The employer had been informed that the Veteran had asserted entitlement to a TDIU on the basis that his PTSD rendered him unemployable.  Further, it does not appear that the VA treatment provider considered the Veteran's prior statements as to the reasons for his retirement, and the inconsistency therein, or considered employment beyond that of a commercial bus driver.  

On VA psychiatric examination in May 2008, the examiner, subsequent to mental status examination and history, as well as review of the claims file, determined that there was no evidence of total occupational impairment due to PTSD.  Such an opinion was rendered considering the Veteran's report of fatigue from psychiatric symptoms such as sleep disturbance, in part, causing him to "doze off" while driving, as well as his demonstrated memory impairment and concentration difficulties. 

On VA psychiatric examination in April 2011, the examiner, subsequent to mental status examination and history, as well as review of the claims file, 
opined that the Veteran was not unemployable and noted that the Veteran reported improvement in mental health treatment, although sleep disturbances persisted, and opined that he seemed capable of learning skills that could assist him in employment and demonstrated the ability to work despite PTSD symptoms, as he worked in his prior job for 29 years.  The examiner, as discussed above, noted the discrepancies in the record as to the claimed reasons for retirement.  

It is significant, that at the time of the Veteran's April 2011 claim for a TDIU, he only cited PTSD as the disability that rendered him unemployable.  However, as to the Veteran's other service-connected disabilities, bilateral hearing loss, tinnitus, hepatitis C, and diabetes mellitus, as discussed above, there is no assertion or evidence that the Veteran is rendered unemployable by the same.  As discussed above, while the Veteran, in April 2006, reported that he retired due to fatigue due to hepatitis C medications, the VA examiner, in April 2011, found that the Veteran's hepatitis C is either cured or in sub-clinical remission.  No examiner, on VA general and audiological examinations in April 2011 and on VA examination for diabetes mellitus in May 2010, subsequent to physical examination and review of the claims file, opined that the Veteran was unemployable to due to his service-connected disabilities.  

It is also significant, that at the time of the Veteran's June 2010 Board hearing, as discussed above, he reported that while he turned in his commercial driver's license and was not totally sure of himself driving a bus, and was fearful of working with people due to his temper, he was amenable to working full-time in another type of job.  While he reported at that time that he was concerned about his computer skills and reported, at the time of his April 2011 VA psychiatric examination, that he was concerned about his other office skills, the VA examiner opined that the Veteran  seemed capable of learning skills that could assist him in employment.

While the Veteran has claimed that he is unemployable due to his PTSD, by reason of either his fatigue caused by sleep disturbances or fear over anger with other people, there is no evidence that the Veteran is indeed unemployable.  The Board does not dispute the Veteran's assertions of fatigue and anger.  However, there is no evidence that he was released or forced into retirement by his former employment due to unsafe driving or interpersonal problems, and there is no evidence that he is unable to do a job that does not require commercial driving or close contact with people.  The Board thus finds that the record does not show that the Veteran's service-connected disabilities alone prevent him from securing and following substantially gainful employment.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  The weight of the probative evidence demonstrates that for the period prior to June 9, 2008, the Veteran's PTSD warrants an initial 70 percent rating, and no more; and the claim is granted in this respect.  The weight of the probative evidence also demonstrates that the Veteran's PTSD does not warrant a rating in excess of 70 percent from June 9, 2008, or that he is unemployable due to his service-connected disabilities; and those claims are denied.  38 U.S.C.A.          § 5107(b); Gilbert, 1 Vet. App. 49.












							(Continued on the next page)

ORDER

An initial rating of 70 percent, and no more, prior to June 9, 2008 for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.

A rating in excess of 70 percent from June 9, 2008, for service-connected PTSD is denied.

A TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


